ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Response Under 37 CFR 1.116
The amendment filed on 11/11/21 under 37 CFR 1.116, in reply to the final rejection, has been considered but is not deemed to place the application in condition for allowance and will not be entered because, minimally, the proposed amendment introduces new limitations that have not been previously considered and would require further search and consideration.

	If the amendment were entered, claims 85 and 87 would be amended to include amino acid sequences that are not identified by SEQ ID NO. These sequences would require identification and search for consideration. Further, the newly added sequences would potentially raise new issues under  
35 U.S.C. 112 including for indefiniteness and new matter. 

	The rejections of record are maintained as previously set forth because the arguments thereto are addressed to the un-entered amendment.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        11/19/21

/BRIAN GANGLE/Primary Examiner, Art Unit 1645